Citation Nr: 1422373	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  04-24 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for myasthenia gravis ("MG"), to include cramps in the feet and hands, left eyelid ptosis, diplopia, headaches, a painful thymectomy scar, and fatigue.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1983 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The rating decision granted service connection for MG and assigned an initial 30 percent evaluation.  

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted a January 2007 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued.  He also declined a new hearing.

In April 2014, the Board vacated its May 2012 decision.  Accordingly, the Board retains jurisdiction of the Veteran's appeal, and the increased rating claim is considered part of the instant appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has continued to receive treatment at Walter Reed National Military Medical Center since 2011, the date of the last records in the claims file.  These records must be obtained on remand. The Veteran also contends his disorder has worsened since his last VA examination.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for MG that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

In particular, obtain all treatment records from Walter Reed since January 2011 and all treatment records from the Andrews Air Force Base medical system, as described by the Veteran in his November 2010 VA examination.

2. Schedule the Veteran for a VA neurology examination. 

The following considerations will govern the examinations: 

a. The claims file, and a copy of this Remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

c. In all conclusions, the examiner must identify and explain the medical basis or bases for the conclusion, with identification of the evidence relied upon in reaching the conclusion. 

d. The examiner must provide a detailed discussion and analysis of the underlying physical manifestations of each of the following symptoms associated with MG: cramps in the feet and hands (moderate); residual chest and scar pain of a thoractomy (minimal); ptosis of the left eye (mild); dizziness/lightheadedness (mild); fatigability (moderate); speech disturbance (mild); muscle tension headache (mild); loss or partial loss of an extremity (mild); tremor (mild); and, impairment of vision (moderate). 

The examiner must specifically address the following: 

(i) If any of the above-cited MG symptoms involve the Veteran's joints (e.g., cramps of the hands and feet), the examiner must identify the range of motion of the joint(s) affected, as well as the presence of any objective evidence of pain, painful motion or functional loss due to pain of the affected joint.  The examiner is also requested to determine the effect, if any, of the service-connected MG on the Veteran's joints to include whether there is weakened movement, excess fatigability and incoordination; 

(ii) If any of the above-cited MG symptoms involve a peripheral nerve, the examiner must report each nerve that is affected (e.g., lower radicular group) and state whether the involvement is unilateral or bilateral and whether there is complete or incomplete paralysis.  The degree of paralysis must then be rated as mild, moderate or severe; 

(iii) If any of the above-cited MG symptoms involve the respiratory system, the examiner must report the Veteran's FEV-I and FEV-1/FVC.  It should also be indicated whether the Veteran required at least monthly visits to a physician for required care of exacerbations; and whether intermittent (at least three time per year) of courses of systemic (oral or parenteral) corticosteroids are required; 

(iv) If any of the above-cited MG symptoms involve the Veteran's eyes (i.e., ptosis of the left eye), the examiner must provide the corrected visual acuity in each eye.  It must also be indicated whether the left pupil is one-half or more obscured or whether there visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features, or with 4 or 5 characteristics of disfigurement (i.e., scar of 5 or more inches in length, scar of at least one- quarter inch wide, surface contour of the scar is elevated or depressed, scar adherent to underlying tissue, skin hypo or hyperpigmented in an area exceeding six square inches, abnormal skin texture in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six inches square, or indurate and inflexible skin in area exceeding six inches square) 

(v) If any of the above-cited MG symptoms involve headaches that are consistent with migraines, the examiner must report on the presence of any frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability; 

(vi) The examiner must also state whether any of the above-cited MG symptoms involve debilitating fatigue, cognitive impairment (such as an inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms which are nearly constant and restrict routine daily activities to less than 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year; and 

(vii) If any of the above-cited MG symptoms involve the Veteran's mental functioning, the examiner must state whether there is any occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The Veteran is notified that failure to report for any scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

3. After the above has been completed, the AMC/RO should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

4. Thereafter, and in light of all of the evidence of record, the AMC/RO must re-adjudicate the Veteran's claim of entitlement to an initial rating in excess of 30 percent for the service-connected MG.  In light of the note following 38 C.F.R. § 4.124a, Diagnostic Code 8025, the RO must discuss all diagnostic codes in the Rating Schedule that are applicable to the diagnosed symptoms of the service-connected MG.  In the event that the service-connected MG affects the Veteran's joints, the RO must consider 38 C.F.R. §§ 4.40, 4.45 (2013) and DeLuca v. Brown, 8 Vet. App. 202 (1995). 

If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



